Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 17, 2015

The Court of Appeals hereby passes the following order:

A15A1021. LIGGION v. LIGGION.

      This appeal was docketed in this court on January 29, 2015. The Appellant’s
brief, including enumerations of error, was due to be filed no later than February 18,
2015. Court of Appeals Rule 23 (a). On February 27, 2015, this Court entered an
order granting Appellant an extension of time and ordering that Appellant’s brief and
enumerations of error be filed by no later than March 13, 2015. Again, Appellant has
failed to file a brief and enumerations of error. Accordingly, the instant appeal is
hereby DISMISSED.1 Court of Appeals Rules 7 and 23 (a).

                                       Court of Appeals of the State of Georgia
                                                                            04/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Appellee’s motion to dismiss the appeal for lack of jurisdiction, motion to
transfer the appeal to the Supreme Court of Georgia, and motion for frivolous appeal
penalties are hereby DENIED.